Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchigami et al., JP 2015/196682 in view of Suzuki et al., JP 2015/182963.
	Fuchigumi et al. (abstract) teach the preparation of silanes bearing polymerizable groups that may be employed as silane coupling agents for fillers used in acrylic dental compositions.  Among the specific permutations of this compounds are ones that adhere to all the structural attributes of the claimed coupling agent having a spacer group I with the exception of the absence of an ether group between the acrylic moiety and the urethane/carbamate residue.  See, for instance, the fifth embodiment in the left column of page 5 and the first embodiment in the right column of page 5.  See also Examples 2 and 3.  
	Sukuki teaches crosslinking monomers bearing a plurality of acrylic groups also having application in the formulation of polymerizable acrylic dental composition.  In the background section of this disclosure, at paragraph [0005-0006], there is discussed the shortcomings of other (meth)acrylate crosslinkers used in the prior art.  It is observed that many incarnations of these compounds used in the formation of dental compositions yield polymer products that exhibit an undesirably high amount of shrinkage once polymerized.   These passages also indicate that one approach for addressing this issue is 
	Suzuki, thus, sets out to develop crosslinking monomers that will impart a good compromise between flexibility/low shrinkage and hardness by introducing into the polyfunctional monomers an ethylene oxide structural attribute between the acrylic group and the group (isocyanate) that reacts with chemically-complimentary groups (hydroxyl) in the precursor to the spacer moiety.  The resulting crosslinkers adhere to the formula 1 and accompanying description of variables [0010+].  In paragraph [0020-0021], the role of the ethylene glycol/oxide residue is explained.  Suzuki states that flexibility is lost upon polymerization in part due to the presence of a large number of hydrogen bonding interactions involving the urethane groups of the monomer units thus bring the polymer chains of the network closer together and the cured product is therefore shrunk.  This effect is offset by creating additional degrees of freedom elsewhere in the matrix via the introduction of the ethylene oxide group between the methacrylic residue and the urethane.  
	One of ordinary skill will appreciate that just as the crosslinking moiety adds rigidity to the structure, so too will the coupling agents that form bridges between a polymer segment and a filler particle.  The particles can form bonds to a multiplicity of alkoxysilyl groups pendant from the polymer chains thereby resulting in yet further crosslinks being created.  It is important to emphasize that the 11coupling agents taught by Fuchigami, like the crosslinking monomers outlined by Suzuki, feature urethane groups because these too can participate in hydrogen bonding interactions further reducing the degrees of freedom of motion within the polymerized/crosslinked filled acrylic polymer composite.  It is, therefore, the Examiner’s position that it would be obvious that, just as Suzuki teaches adding flexibility to a cured dental composite by introducing an ethylene oxide moiety between the acrylic groups and 
Adding an ethylene oxide group to any of the aforementioned compounds from the Fuchigami disclosure would provide a compound that conforms with the structural limitations of the claimed coupling agent having a spacer group I according to the description of claim 4.  Additionally, the first of the two compounds exhibited in claim is the isocyanato-functionalized (meth)acrylic from which the various ethylene oxide-modified compounds would be obtained.  Take, for instance, the compound illustrated in Example 2 of Fuchigami.  The corresponding coupling agent with an intervening ethylene oxide group would be:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The squiggly line represents where the reaction occurs according to a retrosynthetic analysis in which the precursors would be hydroxylundecyltrimethoxysilane and (isocyanatoethoxy)ethyl acrylate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


January 13, 2022


/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765